DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2, 3, 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107670584A to Zheng et al (Zheng) in view of U.S. Patent No. 9,108,345 to Pfeiffer (Pfeiffer) and further in view of U.S. Patent No. 9,255,591 to Carnevali (Carnevali).
Concerning claim 1, Zheng discloses a dry granulator, comprising a rack (1), a feeding device (2) mounted on the rack, and a slip roller device (3); wherein, the feeding device (2) comprises a vertical feeding screw (222), a buffer hopper (24), a stirring paddle (25) arranged in the buffer hopper (24), a horizontal feeding screw (212), a first drive assembly (¶32) and a second drive assembly (2131), wherein the first drive assembly (¶32) drives the vertical feeding screw (222) to operate and the second drive assembly (2131) drives the horizontal feeding screw (212) to operate; each of the first drive assembly (¶32) and the second drive assembly (2131) comprises a drive motor (¶32 and 2131 respectively), and a drive shaft (¶32 and 2136 respectively) drivingly connected to an output shaft of the drive motor; the slip roller device (3) comprises a servo motor (34), a screw (33) drivingly connected to the servo motor (34), a primary slip roller assembly (31) and a secondary slip roller (31); the primary slip roller assembly comprises a support frame (354), and a primary slip roller (31) mounted on the support frame (354); a guide rail (355) is arranged between the servo motor (34) and the secondary slip roller (31), and the support frame (354) is adapted to slide back and forth on the guide rail (355) between the servo motor and the secondary slip roller; the support frame (354) is provided with a screw hole drivingly cooperating with the screw (33).
However, Zheng does not disclose that the slip roller device comprises a trapezoidal screw.  Zheng also does not disclose the coupling member and locking assembly.
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Zheng such that the slip roller device comprises a trapezoidal screw as using screws of this shape are very well known in the art and accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious.
However, this alteration of Zheng would still not disclose the coupling member and locking assembly.
Pfeiffer discloses a device having a feeding screw (4) with a hopper (8) and a coupling member (see figure 2) is arranged between the output shaft of the drive motor (column 5, lines 65-66) and the drive shaft (4) to drivingly connect the output shaft of the drive motor (at 16) and the drive shaft (4); the coupling member comprises a reserved space (4’) to allow the drive shaft to slide toward the coupling member; each of the horizontal feeding screw and the vertical feeding screw is provided with a transmission member (20 or 16), and the transmission member is drivingly and pluggably axially connected to each of the two drive shafts (4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the coupling member of Pfeiffer to the feeding screws’ drive arrangement because, as disclosed by Pfeiffer, this results in a more modular configuration which allows easier access to the components (column 2, lines 37-47).
However, Zheng in view of Pfeiffer does not disclose a locking member arranged at a connection between the transmission member and the drive shaft.
Carnevali discloses a locking assembly (16) is arranged at a connection between the transmission member (14) and the drive shaft (12), and the locking assembly (28) is configured to axially position the transmission member and the drive shaft when the transmission member is drivingly and pluggably axially coupled to the drive shaft.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the locking assembly of Carnevali to the drive assembly of Pfeiffer, in view of Zheng, because as disclosed by Carnevali this provides an efficient and reliable releasable interlock between the shafts (column 1, lines 18-20).
Concerning claim 2, Carnevali, as applied to Zheng in view of Pfeiffer, discloses  the locking assembly comprises a sleeve assembly (28), and the sleeve assembly is formed by splicing a first splicing sleeve (18, 32) forming an axial limit and fit with the drive shaft (12) and a second splicing sleeve (24, 26) sleeved on an outside of the transmission member (14); the first splicing sleeve passes through the rack and slides on the rack (as seen in figure 1 of Zheng a portion of the drive extends through the rack (1) and as per Pfeiffer doing so would be obvious to allow the operator to more easily disassemble the device), and the first splicing sleeve and the second splicing sleeve are detachably connected to each other.
Concerning claim 3, Zheng, in view of Pfeiffer and Carnevali, discloses the feeding device comprises a gearbox (E1 in the figure reproduced below); the gearbox is provided with two driven shafts (2133, 2135) and a gear unit drivingly connecting the two driven shafts, wherein the two driven shafts (2133, 2135)) are connected to the horizontal feeding screw (212) and the stirring paddle (25), respectively; two first bushings (E2 and E3 in the figure reproduced below) are arranged between the gearbox and the buffer hopper, and the two driven shafts pass through the two first bushings; a second bushing (E4 in the figure reproduced below) ) is arranged between the horizontal feeding screw (212) and the vertical feeding screw (222) to form a feeding channel between the horizontal feeding screw and the vertical feeding screw.  
However the combination does not disclose that each of the two first bushings and the second bushing is comprised of two separable half-pipe bodies.  It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of the combination such that each of the two first bushings and the second bushing is comprised of two separable half-pipe bodies as such determination would result during routine engineering practices and experimentation as to make the claimed structure separable would have been obvious if considered desirable to do so.  As discussed above, Pfeiffer teaches making the device more separable aids in allowing easier access to the components.

    PNG
    media_image1.png
    536
    552
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 4, the prior art does not disclose that the first splicing sleeve and the second splicing sleeve are provided with two first ring clamping blocks where the first clamp is sleeved on the outsides of the two first ring clamping blocks.  For claims 5 and 7-8 the prior art does not disclose “a clamping base is arranged on the upper side of the rack; an upper end of the clamping base is provided with a slide groove extending along an arrangement direction of the buffer hopper and the gearbox; an L-shaped hanging plate is arranged on the buffer hopper and the gearbox, respectively, and the L-shaped hanging plate is hung in the slide groove and slides along the slide groove”.  For claims 6 and 9-10, the prior art does not disclose “the first splicing sleeve is provided with an operating handle, wherein the operating handle is inserted from the outside of the rack to the inside of the rack and the operating handle is connected to the fixing block”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,513,424 discloses a granulator having a horizontal feed screw (13), a vertical feed screw (23) and a slip roller device (see figure 4a) having a pair of rollers (38a, 38b).  U.S. Patent No. 7,384,256 discloses a granulator comprising a feed screw (38) and a slip roller assembly (16) along with their drive assemblies (see figure 1).  U.S. Patent No. 10,480,587 discloses a coupling and locking assembly.  U.S. Patent No. 6,264,360 discloses a coupling and locking assembly having two handles (80, 80’) for decoupling.  However, it would not read on claims 6 and 9-10 since there is no disclosure of the handle is inserted from outside a rack to inside the rack and, based on Zheng, there would be no room for using the two handles which is necessary for this disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
09/20/2022